Citation Nr: 1718243	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-47 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a February 1997 rating that denied service connection for a nervous condition, such that an earlier effective date of service connection for schizo-affective disorder is warranted.

REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2014 decision, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  In a final decision issued in February 1997, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.

2.  The February 1997 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

Clear and unmistakable error has not been shown in the February 1997 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

Additionally, the Board finds that the RO has substantially complied with the October 2014 remand directives which included providing information regarding what is needed to prove CUE and giving the Veteran the opportunity to clarify which rating decision he was claiming contained CUE.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board notes that on remand, the Veteran's representative clarified that the Veteran was only alleging CUE in the February 1997 rating decision.  See August 2015 representative statement.  In this regards, the Veteran essentially contends that the absence of any notation of a defect or disorder on the Veteran's enlistment examination entitled the Veteran to the benefit of the presumption of soundness under 38 U.S.C. § 1111.  The Veteran also contends that the VA failed to consider and properly apply 38 U.S.C. § 105(a) and 1111.  See March 2006 CUE claim and August 2015 representative statement.  

On October 15, 1996, the Veteran filed a claim for a nervous condition.  In a February 1997 rating decision, the RO denied entitlement to service connection for a nervous condition.  The Veteran was notified of this decision by way of a letter dated February 10, 1997.  The Veteran did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus the February 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. 40, 44.  Additionally, the failure to fulfill the duty to assist cannot be CUE.  38 C.F.R. § 20.1104 (2016); Baldwin v. West, 13 Vet. App. 1, 5 (1999).

The evidence of record at the time of the February 1997 rating decision included the Veteran's service treatment records and post-service VA treatment records dated September 1996 to December 1996.  

The Veteran's August 1989 enlistment report of medical examination shows that the Veteran's psychiatric was noted as normal.  There were no noted defects or diagnoses.  The Veteran's August 1989 enlistment report of medical history shows that the Veteran denied frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort.  

The Veteran's March 1994 separation report of medical examination shows that the Veteran's psychiatric was noted as normal.  On his March 1994 separation report of medical history the Veteran reported frequent trouble sleeping and depression or excessive worry.  It was noted that the Veteran had depression and denied suicidal or homicidal ideations.  It was also noted that the Veteran had an upcoming appointment with community mental health on March 30, 1994.  

An April 1994 service treatment record shows that the Veteran was treated for a self-induced cut to the right arm.  The Veteran reported that he tried to commit suicide that morning.  The Veteran reported that he tried to commit suicide two weeks prior.  It was noted that this was not discovered but the Veteran had a cut on the left forearm.  The Veteran was diagnosed with a suicide attempt and a laceration to the right arm.  An undated health assessment shows that the Veteran reported that in the prior year he sometimes experienced repeated or long periods of depression.  

Post-service VA treatment records dated September 1996 to January 1997 reveal a September 1996 VA treatment record that shows that the Veteran reported that he had been feeling depressed on and off for about two years.  An October 1996 VA treatment record that shows that the Veteran was diagnosed with major depression, recurrent, with psychotic features, a history of cocaine and alcohol abuse and rule out chronic psychotic disorder.  A December 1996 VA treatment record shows that the Veteran was diagnosed with substance abuse disorder and mixed personality disorder.  Another December 1996 VA treatment record shows that the Veteran reported he had suicidal ideation and experienced derogatory auditory hallucinations even when he was in high school.  He reported that he was hospitalized for two months, which he did not mention when he was inducted.  The Veteran reported that he felt that he did well in the service until his last six months where he described paranoia and hallucinations aggravated by alcohol and drug abuse.  Another December 1996 VA treatment record shows that the Veteran was admitted to the ICU following an overdose of psychiatric medication.  The discharge diagnosis was possible schizoaffective disorder and a history of polysubstance abuse.  

As noted above, in the February 1997 rating decision, the RO denied entitlement to service connection for a nervous condition.  The RO noted the above evidence and concluded that the Veteran's condition neither occurred in nor was caused by service.  The RO noted that the evidence showed that nervous condition existed prior to service.  The RO also noted that there was no evidence that the condition permanently worsened as a result of service.

With regard to the first element of the CUE test, the Board finds that the correct facts as they were known at the time were considered in the February 1997 rating decision.  In this regards the only evidence then of record included the Veteran's service treatment records and post-service VA treatment records dated September 1996 to December 1996.  The Board acknowledges that in the March 2006 claim, the Veteran's representative discussed pre-service private treatment records dated June 1987 to May 1989.  However, these records were not received by the RO until September 2000.  Therefore, these records cannot be considered in determining whether there was CUE in the February 1997 rating decision.  Additionally, as far as any assertion that the RO should have obtained such records at the time of the February 1997 rating decision, the Board again notes that the failure to fulfill the duty to assist does not constitute CUE.  

Having established that the correct facts were considered by the RO, the other issue that must be addressed with regard to the first element of the test is whether the law at the time was correctly applied.  For the following reasons, the Board finds that it was.

At the time of the February 1997 rating decision, service connection was warranted for a particular injury or disease resulting in disability that was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1997).  Additionally, the law stated the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. §1111; 38 U.S.C.A. § 3.304.  

In this case, the presumption of soundness does apply, as the Veteran's psychiatric was noted as normal on entrance and there were no notations of any defects or disorders on entrance examination.  

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that at the time of the February 1997 rating decision, it was generally not VA's interpretation of the statute that the "clear and unmistakable" evidence standard applied to the issue of aggravation.  It was only in Wagner, discussed above, which was issued in 2004, that the Federal Circuit held that based on the express terms of section 1111 the clear and unmistakable standard applied both to the issue of whether a disability pre-existed active service, and to the issue of whether it was aggravated by service.  As noted above, CUE cannot be found in a decision that correctly applies the law that existed at the time.  See Damrel, 6 Vet. App. at 245; cf. 38 C.F.R. § 20.1403 (e) (2016) (providing that CUE in a Board decision does not include the otherwise correct application of a statute or regulation where, subsequent to that decision, there has been a change in the interpretation of that statute or regulation).  

However, the Federal Circuit held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting Patrick v. Nicholson, 242 Fed.Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)).  Thus, the Federal Circuit found that a 1986 Board decision (i.e. a pre-Wagner decision) which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  Therefore, the case was remanded so that the Board could determine whether the outcome of that decision would have been different had it applied the correct standard.  See id.  Accordingly, the clear-and-unmistakable-evidence standard applied to the issue of aggravation at the time of the RO's February 1997 rating decision.

Here, it is not clear that the RO incorrectly applied the presumption of soundness in the February 1997 rating decision.  The Board notes that the decision does not specifically use the words "clear and unmistakable evidence".  As noted above, the RO instead stated that the evidence showed that the nervous condition existed prior to service and that there was no evidence that the condition permanently worsened as a result of service.  

Nonetheless, the Board finds that even under the clear-and-unmistakable evidentiary standard, it was within the province of the RO, and consistent with such standard, to conclude that the Veteran's post-service reports of having suicidal ideation and experiencing derogatory auditory hallucinations in high school supported a finding of a pre-existing condition under the clear-and-unmistakable evidence standard.  Likewise, with respect to the aggravation prong, the Board finds that the RO's conclusions that there was no evidence that the condition permanently worsened as a result of service could support the RO's finding of no aggravation under the clear-and-unmistakable evidence standard, even in light of the Veteran's lay statements regarding his in-service symptoms towards the end of his military career.  Thus, the RO's evaluation of the evidence was not necessarily at odds with the clear-and-unmistakable standard, and mere disagreement as to how the evidence was weighed does not amount to CUE.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.

Finally, and in the alternative, even assuming that the RO applied the wrong standard under the presumption of soundness, the error was not necessarily "outcome-determinative."  See Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Court has made clear that in order for an error to manifestly change the outcome of a claim, the law and evidence must show "undebatably" that service connection would have been awarded but for the error.  See Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005) (holding that in order for a "CUE claim to succeed," it must be shown that the "outcome would have been manifestly different, that is, that service connection by aggravation would undebatably have been awarded . . . had the RO not erred regarding the presumption of aggravation").

Any failure to rebut the presumption of soundness at the time of the February 1997 rating decision does not compel the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id.  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The medical evidence of record at the time of the February 1997 rating decision does not "compel the conclusion" that the Veteran had a current psychiatric disability related to his symptoms during service.  The Board notes that the Veteran had an in-service notation of depression and a post-service notation of depression.  In December 1996 the Veteran also reported problems with depression for the prior two years.  However, there was no positive nexus opinion of record at the time of the February 1997 rating decision.  The Board also notes that it was within the RO's province to weigh the evidence of record at the time, and any disagreement with how that evidence was weighed and any assertion that the RO had a duty to obtain a VA examination are again not a basis for a valid CUE claim.  

The Board also acknowledges the representatives assertions regarding the presumption of service connection under 38 U.S.C.A. § 105(a).  At the time of the February 1997 rating decision, and now, 38 U.S.C.A. § 105(a) did not provide for a presumption of service connection but instead defined the circumstances in which an injury or disease would be defined as occurring in the line of duty.  Therefore, the Board finds that this statute was not incorrectly applied.  In regards to any argument concerning the presumption of aggravation under 38 U.S.C.A. § 1153: 38 C.F.R. § 3.306, the Board finds that the RO correctly applied the law extant at the time when it noted there was no evidence that the condition permanently worsened as a result of service.  Additionally, any disagreement with this conclusion amounts to a disagreement with how the evidence was weighed, which again cannot form the basis of a valid CUE claim.  

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the February 1997 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board also finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the February 1997 rating decision did not contain clear and unmistakable error and, therefore, the Veteran's motion to reverse that decision on the basis of CUE is denied


ORDER

CUE was not committed in the February 1997 rating decision that denied service connection for nervous condition; entitlement to an earlier effective date of service connection for schizoaffective disorder on this basis is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


